Citation Nr: 1307720	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-28 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and chronic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran had active service from November 1951 to December 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran was scheduled for a hearing before a Decision Review Officer (DRO) at the RO in San Juan, Puerto Rico in April 2011.  However, the Veteran failed to report to this hearing and the record does not reflect that he has requested to be rescheduled for another hearing since this time.

In July 2012, this matter was remanded for further development.  In the July 2012 remand, the Board noted that the issue of entitlement to service connection for a heart disorder had been raised by the record, and referred the issue to the RO for further consideration.  After a review of the record, to include Virtual VA, it is unclear whether or not the RO addressed this issue.  Therefore, the Board does not have jurisdiction over this issue, and it is referred once again to the RO for initial adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's respiratory complaints in service were acute and resolved; neither COPD nor chronic bronchitis was manifested in service; the preponderance of the evidence is against a finding that a respiratory disability is related to the Veteran's service or to any event therein.



CONCLUSION OF LAW

The criteria to establish service connection for a respiratory disease, to include COPD and chronic bronchitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in  substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).   Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice,  followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent a letter in February 2009 that addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Based on the above, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private and VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records, to include records uploaded in his Virtual VA electronic file, for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Additionally, the Veteran was afforded a VA examination in March 2009.  The Board finds that the examination is adequate.  Specifically, the examination was based upon consideration of the pertinent medical history, as well as the Veteran's lay assertions and current complaints.  Further the examination described the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the prior remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board in July 2012 directed the AMC/RO to obtain and associate with the claims file all VA treatment records from April 2009 not already associated with the claims file.  A review of Virtual VA reveals that VA treatment records dated through October 2012 have been uploaded.  Additionally, the remand instructed the AMC/RO to obtain the Veteran's Social Security Administration (SSA) records and associate them with the claims file.  In response to the RO's request, SSA notified the RO that the Veteran's SSA records were no longer available.  Thereafter, the AMC/RO readjudicated the matters in a January 2013 supplemental statement of the case, as directed by the Board. 

For the above reasons, the Board finds that there was substantial compliance with the July 2012 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.

Legal Criteria and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Veteran contends that he is entitled to service connection for a respiratory disorder, to include COPD and chronic bronchitis.  However, the evidence of record demonstrates that service connection is not warranted.

The Veteran's service treatment records (STRs) document that the Veteran was hospitalized due to pneumonia on several occasions from December 1951 to March 1952.  A March 1952 chest X-ray reveals pneumonia in the right lower lobe.  A September 1952 STR documents the Veteran's treatment for acute bronchitis.  According to an evaluation performed as part of the Veteran's November 1952 separation examination, the lungs and chest were deemed to be normal. 

Postservice private medical records document diagnosis of and treatment for a respiratory disorder, to include COPD beginning in 1990 (claimed as shortness of breath).  The records show no treatment for chronic bronchitis.

On March 2009 VA examination, the Veteran reported that he experienced recurrent pneumonias during his military service and has experienced respiratory problems since discharge.  He reported receiving SSA benefits in 1983 due to his respiratory disorders.  He reported that he has always had frequent hospitalizations due to asthma/bronchitis/pneumonia.  The Veteran also reported that he was an ex-smoker.  He stated that he use to smoke around a pack a day for 40 years.  The Veteran also reported that he was exposed to fumes while working at Puerto Rico Medical Center.  Physical examination revealed decreased breath sounds, rhonchi; diaphragm excursion and chest expansion was slightly limited.  X-ray reveals no acute infiltrates.  The diagnoses were, in pertinent part, COPD, status post left lung upper lobectomy, ex-heavy smoker, and pulmonary emphysema.  After an extensive review of the claims file, the examiner opined that it was less likely as not that the Veteran's respiratory disorder was caused by or a result of his military service.  The examiner noted that while patients with recurrent pneumonia can develop a picture of obstructive lung disease, it was important to mention that the Veteran had a long standing smoking history, was exposed to some type of fumes while he was working at Puerto Rico Medical Center, and had colon cancer metastatic disease (with metastasis to lungs).  The examiner stated that it was because of all this evidence that it was less likely as not that the respiratory disorder was related to the Veteran's military service and more likely related to his 40 year smoking history as well as occupational fumes exposure.

In several statements, the Veteran has reiterated his contentions that his current respiratory disorders are related to the noted in-service respiratory condition.  He also contends he has experienced respiratory problems since his military service.

The Veteran's STRs show that he was treated for pneumonia and acute bronchitis in service and the record shows that he has COPD (initially shown by evidence of record in 1997).  What is still needed to substantiate his claim of service connection for a respiratory disorder, to include COPD and chronic bronchitis, is evidence showing that the current respiratory disorder is related to the respiratory complaints noted in service (or is otherwise related to his service).

There is no evidence that COPD and chronic bronchitis was manifested in service.  Although he was treated for pneumonia and acute bronchitis during service, the Veteran's lungs and chest were clinically normal on service separation.  Moreover, the March 2009 VA examiner found that while the Veteran's multiple bouts of pneumonia could lead to obstructive lung disease, given his 40 year smoking history, and his exposure to occupational fumes, it was less likely that the current respiratory disorder was related to service and more likely related to his smoking history and occupational fumes exposure.  To the extent that the Veteran may be attempting to substantiate his claim of service connection for respiratory disorder by his contentions that his respiratory problems began in service when he was treated for pneumonia and acute bronchitis, and has had such problems since, the Board finds such allegation not credible.  It is inconsistent with contemporaneous clinical data, including that on service separation his lungs and chest were clinically normal.  Furthermore, it is self-serving and compensation-driven.  The earliest reported allegation that a respiratory condition began in service and has persisted since is in April 2008 when the Veteran filed his formal claim seeking service connection for COPD and chronic bronchitis, (some 56 years postservice).  Such contention was further reiterated in the Veteran's May 2009 notice of disagreement.  Self-interest was clearly a factor when these contentions were made.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).  Consequently, service connection for a respiratory disorder, to include COPD and chronic bronchitis on the basis that such disability became manifest during service and has persisted since is not warranted.

What is presented then, is the question of whether in the absence of continuity of symptoms/complaints since service, the Veteran's respiratory disorder may somehow otherwise be etiologically related to an event, injury, or disease during his remote service (to specifically include treatment for pneumonia and acute bronchitis he received therein).  That is a question that is inherently medical in nature, and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374, 1377 (Fed. Cir. 2007).  The Veteran has not presented any medical opinion or medical literature that supports the claim that his respiratory disorder is (or may be) related to his service/treatment for pneumonia and acute bronchitis therein.  What is clear is that there are no diagnoses of chronic bronchitis or pneumonia in service or for many years after.  Neither disability is a chronic disease as defined by VA in 38 C.F.R. 3.309(a).  

The only competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's diagnosed COPD and his service/treatment for pneumonia and acute bronchitis therein is the medical opinion of the March 2009 VA examiner, who found that the current respiratory disability was less likely related to military service and more likely related to his 40 year smoking history as well as occupational exposure to fumes.  As the opinion is by a medical professional who is competent to offer an opinion in the matter, notes the Veteran's history, and is based on a thorough examination of the Veteran, it is probative evidence in the matter.  As there is no competent (medical) evidence of to the contrary, it is persuasive. 

While the Veteran is competent to provide evidence of lay-observable events or the presence of disability, or symptoms of disability capable of lay observation (to include respiratory difficulty), (See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)), he is not competent to establish by his own statements that his respiratory disability is etiologically related to his remote treatment for pneumonia and acute bronchitis in service.  That is a complex medical question requiring specialized medical knowledge/training, and he is a layperson, lacking the requisite expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374, 1377 (Fed. Cir. 2007).  Notably, the Veteran does not claim and the record does not show that he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.

The Veteran's current COPD has been essentially related to his 40 year smoking history.  The Board notes that not only has the Veteran indicated that he smoked for 40 years, but also, for all claims filed after June 9, 1998, as here, governing law (38 U.S.C.A. § 1103) specifically prohibits service connection for a disability on the basis that it resulted from the use of tobacco products in service.  It is not in dispute that the Veteran has a respiratory disorder.  However the preponderance of the evidence is against a finding that the respiratory disorder, to include COPD and chronic bronchitis was incurred or aggravated in service, and therefore against his claim.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for a respiratory disability, to include COPD and chronic bronchitis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


